DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1—13 filed on 12/12/2019 are presented for examination.

Allowable Subject Matter
Claims 1—13 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claims 1 & 10, with examiner’s thorough search: The closest prior arts found are Lam (US 2020/0218809 A1) and Schultz et al. (US 10650157 B2); wherein: 
Lam is directed to A method of physically and logically isolating a host device from a USB device comprising: connecting a security device between the USB device and the host device, wherein a USB cable connects the security device to the host device; storing device data received from the USB device into a memory buffer within the security device; detecting if data containing malware exists in the device data by searching device data in the buffer for malware; preventing, when malware is detected, device data associated with the detected malware from reaching the remote host device; and isolating the USB ; and,
Schultz et al. is directed to A secure guest runtime environments (GREs). Security policy specifications may be associated with GREs. A GRE's security policy may be specific to the GRE and may also include security policy inherited from higher levels such as a host operating environment. The security policy of a GRE specifies restrictions and/or permissions for activities that may be performed within the scope of execution of the GRE. A GRE's security policy may limit what the GRE's guest software may do within the GRE.
However, neither Lam et al. nor Schultz et al., either alone or in combination teach or suggest A method of secure data transfer and storage for sensitive information, comprising: a gapped host computer isolated from any computer network; connected host computer connected to a computer network; said computer having sensitive information; providing a removable storage device connectable to said gapped host computer and said customer computer; physically transferring said removable storage device from said gapped area to said customer computer; encrypting and transferring said sensitive information from said customer computer to said removable storage device; physically transferring said  With these and other elements of the claims as a whole.
Claims 2—9 and 11—13 are allowed based on their dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155.  The examiner can normally be reached on Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMARE F TABOR/Primary Examiner, Art Unit 2434